DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/29/2022 has been entered.
 
Response to Amendment
Claims 1-12 are pending in this application.
Applicant’s arguments on claim rejections 35 USC 103, filed 7/29/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Gibbs et al. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kenedy et al. (U.S. Publication Number 20100169343, hereafter referred to as “Kenedy”) in view of Wai et al. (U.S. Publication Number 20160260131, hereafter referred to as “Wai”), and further in view of Gibbs et al. (U.S. Publication Number 20070174296, hereafter referred to as “Gibbs”).  
Regarding to claim 1, Kenedy teaches a method for outputting a search result ([0111] and Fig. 12: discussing about the user receives the transmission indicating one or more web items as web search results), the method comprising:
executing a reception process that includes receiving a search query for target data ([0111] and Fig. 12: In receive query step 1208 the web server receives the query data entered by the user. Examiner interprets that receiving the query data entered by the user as claimed receiving a search query. Examiner interprets that search results are from the query data as claimed target data.);
executing a candidate item identification process that includes referring to index information associating each of a plurality of items included in the target data with a position of a corresponding one of the items, and identifying a first storage area configured to store an item corresponding to a keyword included in the search query as a candidate item ([0111] and Fig. 12: In access item feedback matrix step 1218, the web server accesses a dataset (e.g., an item feedback matrix) containing correlations between web items and pangenetic attribute combinations. In identify web items matching query and user pangenetics step 1220, the web server identifies web items represented in the item feedback matrix that have the highest non-pangenetic similarity and pangenetic similarity to data associated with the user and their query…In receive listing and provide feedback step 1224, the user receives the transmission indicating one or more web items as web search results, and optionally provides active or passive feedback with respect to one or more of the web items in the search results listing. In store feedback step 1226 the feedback can be stored by the web server and used in the future to update or generate and item feedback matrix, or simply guide future selection of web items for the user who provided the feedback. Examiner interprets that the item feedback matrix as claimed index information, the one or more web items as web search results as claimed a plurality of items included in the target data, and storing one or more of the web items in the received search results listing and their feedbacks as claimed identifying a first storage area configured to store an item corresponding to a keyword included in the search query as a candidate item.).
Kenedy does not explicitly teach executing an addition process that includes when a description included in the corresponding one of the items includes a reference to a different item in the target data, referring to the index information and adding information on a second storage area configured to store the different item to the reference to the different item in the target data to the candidate item, wherein the target data is stored in both the first storage area and the second storage area.
Wai teaches executing an addition process that includes when a description included in the corresponding one of the items includes a reference to a different item in the target data, referring to the index information and adding information on a second storage area configured to store the different item to the reference to the different item in the target data to the candidate item ([0020] and Fig. 1: discussing about the eligible content items stored in database 131; [0053] and Fig. 3: Based at least in part on the query, one or more eligible content items are identified for delivery along with the search results responsive to the query (306).  As an example, the content identification engine 121 can identify eligible content items 216, such as advertisements or other sponsored content, that are to be presented with the search results 214 and that are selected, at least based in part, on the search query 206. [0057] and Fig. 3: The first search result and one of the determined at least one eligible content items are combined into a combined content item, and the combined content item is provided as a search result responsive to the request (310).  For example, the content item combination engine 123 can create the combined content item 202 (e.g., a single unit presentable with search results) that is a combination of the first search result 214a and the content item 216a that are both associated with the same Example Brand shoes brand. Examiner interprets that the first search result and one of the determined at least one eligible content items are combined into a combined content item as claimed adding information on a second storage area configured to store the different item to the reference to the different item to the candidate item.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pangenetic based search and recommendation system of Kenedy with the teaching about combining eligible content item with a search result of Wai because users can be presented with a combined content item that may be more interesting because the content item includes content from different sources (Wai, [0010]).
Gibbs teaches wherein the target data is stored in both the first storage area and the second storage area ([0043]: discussing about a method of combining the search results from multiple servers into a unified relevancy ranked search results set. Examiner interprets that search results set as claimed target data. Examiner interprets that the search results set are from multiple servers as claimed target data is stored in both the first storage area and the second storage area.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pangenetic based search and recommendation system of Kenedy and Wai with the teaching about combining the search results from multiple servers of Gibbs because it would make the search results or content items more relevant to user’s needs.

Regarding claim 2, Kenedy in view of Wai and Gibbs teaches executing an output process that includes combining the first storage area storing the item corresponding to the keyword included in the search query and the second storage area storing the different item, and outputting self-contained edit data of a search result from the search query (Wai, [0057] and Fig. 3: The first search result and one of the determined at least one eligible content items are combined into a combined content item, and the combined content item is provided as a search result responsive to the request (310)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pangenetic based search and recommendation system of Kenedy with the teaching about combining eligible content item with a search result of Wai because Users can be presented with a combined content item that may be more interesting because the content item includes content from different sources (Wai, [0010]).

Claim 5 is rejected under the same rationale as claim 1. Kenedy also teaches an apparatus for outputting a search result, the apparatus comprising: a memory; and processor circuitry coupled to the memory ([0157] and Fig. 17: discussing about a Central Processing Unit (CPU) 1700 is connected to a local bus 1702 which is also connected to Random Access Memory (RAM) 1704).
Claim 6 is rejected under the same rationale as claim 2.
Claim 9 is rejected under the same rationale as claim 1. Kenedy also teaches a non-transitory computer-readable storage medium for storing a program which causes a processor to perform processing ([0157] and Fig. 17: discussing about a Central Processing Unit (CPU) 1700 is connected to a local bus 1702 which is also connected to Random Access Memory (RAM) 1704). 
Claim 10 is rejected under the same rationale as claim 2.


Claims 3-4, 7-8 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kenedy in view of Wai, in view of Gibbs and further in view of Kataoka et al. (U.S. Publication Number 20080098024, hereafter referred to as “Kataoka”).  
Regarding claim 3, Kenedy in view of Wai and Gibbs teaches the method of claim 1 as discussed above. Kenedy in view of Wai and Gibbs does not explicitly teach wherein the first storage area storing the item corresponding to the keyword and the second storage area storing the different item are divided into units of files.
Kataoka teaches wherein the first storage area storing the item corresponding to the keyword and the second storage area storing the different item are divided into units of files ([0098]: Each of the text HTML files f0 to fn includes a plurality of item data including an anchor, an index word, and its description. [0099] and Fig. 4: The text HTML list generating unit 302 extracts item data described in each of the text HTML files f0 to fn, and generates a text HTML list 410 by combining individual item data Kl to Kk. Examiner interprets that each of the text HTML files f0 to fn includes a plurality of item data Kl to Kk as claimed storing the different item are divided into units of files.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pangenetic based search and recommendation system of Kenedy, Wai and Gibbs with the teaching about the text HTML files of Kataoka because it would be reducing the number of files to be opened and closed and thereby reducing the comparison domain of character strings, the speed of full text retrieval can be improved (Kataoka, [0196]).

Regarding claim 4, Kenedy in view of Wai and Gibbs teaches the method of claim 1 as discussed above. Kenedy in view of Wai and Gibbs does not explicitly teach executing a second addition process that includes when the description included in the different item further includes a reference to a further different item in the target data, referring to the index information and adding information on a third storage area storing the further different item in the target data to the reference to the further different item.
Kataoka teaches executing a second addition process that includes when the description included in the different item further includes a reference to a further different item in the target data, referring to the index information and adding information on a third storage area storing the further different item in the target data to the reference to the further different item ([0099] and Fig. 4: The text HTML list generating unit 302 extracts item data described in each of the text HTML files f0 to fn, and generates a text HTML list 410 by combining individual item data Kl to Kk. Examiner interprets that combining individual item data Kl to Kk in the text HTML files f0 to fn as claimed adding information on a third storage area storing the further different item to the reference to the further different item.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the pangenetic based search and recommendation system of Kenedy, Wai and Gibbs with the teaching about the text HTML files of Kataoka because it would be reducing the number of files to be opened and closed and thereby reducing the comparison domain of character strings, the speed of full text retrieval can be improved (Kataoka, [0196]).
Claim 7 is rejected under the same rationale as claim 3.
Claim 8 is rejected under the same rationale as claim 4.
Claim 11 is rejected under the same rationale as claim 3.
Claim 12 is rejected under the same rationale as claim 4.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Katariya (US 6226635) teaches that FIG. 14 is a data flow diagram showing the operation of a collator preferably provided by the facility to obtain and combine query results from multiple query servers. The collator 1400 directs a single query to multiple query servers, then combines the results returned by the multiple query servers.
Uppala (US 20070143311) teaches that when the first-level query processing server may process the query, it may send results to a second-level query processing server to combine results of the execution steps performed by first-level query processing servers.
Chang et al. (US 20140201179) teaches that the search engine can combine web resource search results that reference web resources that can be rendered in a browser application on a user device, and native application search results that specify the native application.
Vadon et al. (US 7953740) teaches that the engine includes certain related information with each item it adds to the query result, such as, for example, a link to the item detail page for the item; an image related to the item; catalog text associated with the item; the item's price; the item's level of availability; controls for purchasing the item, adding it to a wish list, or performing other selection actions; etc.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162                

August 23, 2022